Exhibit 10.5(f)

AMENDMENT NO. 5

TO

MASTER REPURCHASE AGREEMENT

THIS AMENDMENT NO. 5, made as of May 10, 2006 (“Amendment No. 5”), by and among
BEAR STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”) and AAMES CAPITAL
CORPORATION (“ACC”), AAMES INVESTMENT CORPORATION (“AIC”) and AAMES FUNDING
CORPORATION (“AFC”, and together with ACC and AIC, the “Sellers”).

R E C I T A L S

WHEREAS, Buyer and the Sellers have previously entered into a Master Repurchase
Agreement dated as of August 5, 2004, as amended by Amendment No. 1 dated as of
March 18, 2005, Amendment No. 2 dated as of June 20, 2005, Amendment No. 3 dated
as of October 31, 2005 and Amendment No. 4 dated as of March 1, 2006
(collectively, the “Agreement”); and

WHEREAS, Buyer and the Sellers desire to modify the terms of the Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


SECTION 1.  DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED SHALL HAVE THE MEANINGS ASSIGNED IN THE AGREEMENT.


SECTION 2.  FINANCIAL COVENANTS.  EFFECTIVE AS MARCH 30, 2006, SECTION
10(D)(XVIII) OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY
THE FOLLOWING:


 (XVIII)     FOR ANY TWO CONSECUTIVE FISCAL QUARTERS OF AIC, COMMENCING WITH
RESPECT TO THE TWO CONSECUTIVE FISCAL QUARTERS ENDING ON SEPTEMBER 30, 2006, AIC
SHALL NOT SHOW A LOSS AFTER AGGREGATING THE PROFITS AND LOSSES OF AIC FOR THE
SUBJECT FISCAL QUARTERS (ALL DETERMINED IN ACCORDANCE WITH GAAP).


SECTION 3.  JOINT AND SEVERAL LIABILITY OF SELLERS.  AIC HEREBY ACKNOWLEDGES
THAT IT IS JOINTLY AND SEVERALLY LIABLE FOR THE OBLIGATIONS OF EACH SELLER UNDER
THE AGREEMENT AS SET FORTH IN PARAGRAPH 19 OF THE AGREEMENT.


SECTION 4.  EXPENSES.  EACH PARTY HERETO SHALL PAY ITS OWN EXPENSES IN
CONNECTION WITH THIS AMENDMENT NO. 5.


SECTION 5.  CONTROLLING LAW.  THIS AMENDMENT NO. 5 SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND ENTIRELY PERFORMED THEREIN.


--------------------------------------------------------------------------------


 


SECTION 6.  INTERPRETATION.  THE PROVISIONS OF THE AGREEMENT SHALL BE READ SO AS
TO GIVE EFFECT TO THE PROVISIONS OF THIS AMENDMENT NO. 5.


SECTION 7.  COUNTERPARTS.  THIS AMENDMENT NO. 5 MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH COUNTERPARTS SHALL BE DEEMED TO BE AN ORIGINAL, AND
SUCH COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


SECTION 8.  RATIFICATION AND CONFIRMATION.  AS AMENDED BY THIS AMENDMENT NO. 5,
THE AGREEMENT IS HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED, AND THE
AGREEMENT AS AMENDED BY THIS AMENDMENT NO. 5 SHALL BE READ, TAKEN AND CONSTRUED
AS ONE AND THE SAME INSTRUMENT.

[Remainder of Page Blank – Signatures Follow]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and each of the Sellers have caused their names to be
signed hereto by their respective officers thereunto duly authorized, all as of
the date first above written.

 

BEAR STEARNS MORTGAGE CAPITAL
CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

AAMES CAPITAL CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

AAMES INVESTMENT CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

AAMES FUNDING CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

3


--------------------------------------------------------------------------------